Citation Nr: 9900603	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-31 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to July 
1954.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an August 1995 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO), which denied service connection for posttraumatic 
stress disorder (PTSD).  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in 
November 1995.  The RO received the veterans substantive 
appeal in July 1996.  Following additional development, the 
veteran was also issued a supplemental statement of the case 
in March 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that service connection for 
PTSD is warranted, as the disability had its onset during the 
Korean War.  Therefore, he believes that he is entitled to 
the benefit sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for PTSD is well grounded.



FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A review of the record included the veterans service medical 
records, which reveal that he denied ever having had or now 
having frequent or terrifying nightmares, depression, or 
nervous trouble of any sort on Report of Medical History for 
enlistment examination purposes in September 1950.  There was 
no mention of the presence of PTSD or any other chronic 
mental disorder during his period of active duty service.  
The veteran had a normal psychiatric evaluation on separation 
examination in July 1954.

The veterans service personnel records show that his 
military occupational specialty was that of a Seamans Mate.  
The veterans DD Form 214 shows that his most significant 
duty assignment was aboard the U.S.S. LSM362.  His awards and 
decorations included a National Defense Service Medal, United 
Nations Service Medal and Korean Service Medal.  The veteran 
did not receive any wounds as a result of action with enemy 
forces.

A March 1956 VA hospital summary shows, in pertinent part, 
that the veteran was hospitalized with complaints of sinus 
trouble accompanied by headaches.  The discharge diagnoses 
were psychophysiologic nervous system reaction, right 
hemianalgesia and headache.  A June 1956 VA Form 10-2593, 
Record of Hospitalization, shows that the veteran was re-
hospitalized in June 1956.

An August 1956 physicians certificate indicates that the 
veteran was treated for complaints of severe right frontal 
and right occipital headaches, as well as blackout spells in 
February and March 1956.

In the same month, the RO also received lay statements 
averring that the veteran complained of frequent headaches as 
a result of a head injury in service.

A July-August 1961 VA hospital summary shows a diagnosis of 
chronic moderate focal motor cortical seizures, manifested by 
atypical convulsive episodes, generalized hyperreflexia, 
headaches and abnormal EEG tracing.

In October 1961, the veteran submitted two buddy statements 
which indicated that, in service, a hatch fell on the 
veterans head and he fell to the deck unconscious.  The 
veteran also submitted a statement of T. H. Rayburn, M.D., 
which indicated that the veteran had been under his 
practices care for blackouts, uncontrolled headaches, 
disorientation, threats of self-destruction and insomnia 
since February 1961.

A May 1963 VA special neuropsychiatric (NP) examination 
report shows a diagnosis of moderately severe focal motor 
cortical seizures.

A September 1963 statement of Aubrey R. Harris, M.D., 
indicates treatment of the veteran for right sided headaches 
and blackout spells, as well as acute gastroenteritis between 
August 1954 and February 1956.

In October 1963, the RO received a copy of a February 1956 
private hospital summary which shows diagnoses of acute 
gastroenteritis of uncertain etiology (possibly secondary to 
staphylococcus enterotoxin) and possible posttraumatic 
epilepsy.

An October 1966 VA special NP examination report confirmed 
and continued the diagnosis of moderately severe focal motor 
cortical seizures.

The veteran filed a claim for service connection for PTSD in 
November 1994, at which time he claimed being treated for 
PTSD at the VA Medical Center in Memphis, Tennessee (VAMC-
Memphis).  At the behest of the RO, the veteran completed and 
submitted a PTSD Questionnaire in January 1995, at which time 
he indicated that on May 3, 1951, he was sent on a mission to 
destroy sea mines to clear the way for amphibious vessel 
landings off the coast of Inchon, Korea.  He noted that there 
were 6 members of his team who went ashore under fire 
supplied by the battleship Missouri, cruiser Helena and 
airplanes from the carrier Essex.  The boat that carried them 
in apparently capsized about 300 yards from shore, due to 
strong winds and turbulence from the shelling.  The boats 
Coxswain was lost.  After they completed their mission, he 
stated that he and the other members of his team had to hide 
in the rocks and faced hand-to-hand combat with the enemy 
until they could summon another boat to pick them up.  The 
veteran stated that after about 3 hours of this, only he and 
one other person were lucky enough to make it out; to do so, 
they had to crawl in a sewer ditches from the village above.  
They finally made it back to another boat waiting about one-
half mile off shore.  They were taken aboard the Essex, where 
they were treated and fumigated for several days.  The 
veteran concluded that, When you have to kill and see your 
shipmates killed, and go through the anguish of being killed, 
you never forget it.  You relive it through horrible dreams, 
sleepless nights, and the anxiety of not being able to 
forget.  The veteran also indicated that the shipmate who 
made it out with him, William Callenous, unfortunately took 
his own life about 9 years prior.

The veteran was afforded a VA PTSD examination in February 
1995, at which time he reported a two-year history of sleep 
disturbances.  He indicated that he has nightmares, 
approximately twice a week, involving either combat events or 
other distressing dreams in which animals or humans are 
aggressive towards him.  Mental status examination of the 
veteran revealed that he was noted to be an alert, oriented, 
neatly groomed, somewhat tense and irritable individual who 
appeared to be about his stated age.  He had minimal 
difficulties with attention and concentration.  On doing 
serial sevens, he made one error in five responses; although 
he attempted to stop the test earlier, stating that he could 
not carry it out.  Digit span was six forward and three 
reverse.  He recalled 1 out of 3 items spontaneously at five 
minutes; he was thereafter able to recall two more with 
multiple choices.  He was able to name the last three 
presidents.  There was no evidence of delusions or 
hallucinations.  The veteran denied homicidal or suicidal 
ideations.  The Axis I diagnosis was not otherwise specified 
anxiety disorder.  The examiner noted that the veteran has 
some symptoms suggestive of PTSD, but they do not meet the 
diagnostic criteria.

Treatment records developed by VAMC-Memphis between 1964 and 
1998 show treatment on occasion for the veterans various 
disabilities.  However, there is no mention of the presence 
of a chronic PTSD.

Analysis

[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
a well grounded claim; that is, one which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Although a claim need 
not be conclusive to be well-grounded, it must be accompanied 
by supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 
Vet. App. 261, 262 (1992).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
chronic.  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

The United States Court of Veterans Appeals (Court) has 
stated that in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  That means 
that for a well-grounded claim for service connection, there 
must be a current disability, disease or injury during 
service, and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).

After a careful review of the evidence of record, it is the 
finding of the Board that the veteran does not suffer from 
PTSD.  Initially, it is noted that eligibility for PTSD 
service connection requires the presence of 3 elements: (1) A 
current, clear diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and sufficiency of the 
claimed in-service stressor for purposes of a clinical 
diagnosis); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the Board 
finds that the evidence of record does not show a clear 
diagnosis of PTSD by an appropriate mental health 
professional.  In Cohen, the Court stated that mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis.  See, supra 
at 140.  In the instant case, the veteran has been previously 
examined on occasion by mental health professionals.  
However, the evidence of record does not reflect a current 
diagnosis of PTSD.

In the absence of a clear diagnosis of PTSD, it is the 
finding of the Board that the veteran has not presented a 
well grounded claim of entitlement to service connection for 
PTSD.

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obliged under 38 U.S.C.A. § 
5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the RO fulfilled its obligation under section 
5103(a) in the November 1995 Statement of the Case and the 
subsequent Supplemental Statement of the Case in which the 
appellant was informed that, [t]here is no confirmed 
diagnosis of posttraumatic stress disorder which would permit 
a finding of service connection.  Furthermore, by this 
decision, the Board informs the veteran that competent 
medical evidence, demonstrating that he currently manifests 
PTSD that is related to verifiable in-service combat 
stressor(s), is needed to establish a well grounded claim for 
service connection.



ORDER

Service connection for PTSD is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
